UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1579



ALEMAYEHU WOLDEMARIAM,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A24-601-749)


Submitted:   March 6, 2006                 Decided:   March 17, 2006


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner.   Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Eric W. Marsteller,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Alemayehu Woldemariam, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) dismissing his appeal of an Immigration Judge’s

order denying him a waiver of inadmissibility under § 212(c) of the

Immigration and Nationality Act (“INA”), 8 U.S.C. § 1182(c).

            On appeal, Woldemariam argues that a July 17, 2001 in

absentia    order   of   removal   was   implicitly      rescinded   when    the

Immigration Judge accepted his application for a § 212(c) waiver

and thus he is in fact a lawful permanent resident eligible for the

waiver.    We find no evidence in the record that the July 17, 2001

order of removal was ever rescinded.             Thus, Woldemariam was no

longer a lawful permanent resident and was not eligible for the

§ 212(c) waiver.         Accordingly, Woldemariam’s contention lacks

merit.

            Woldemariam further asserts that the court violated his

due process rights when it determined that he was ineligible for

the § 212(c) waiver and § 212(a)(2)(A)(ii) petty offense exception

based on the allegation of multiple convictions for which he was

never charged in the Notice to Appear.                 This argument is also

without merit.      First, the denial of a request for a waiver of

inadmissibility pursuant to § 212(c) cannot constitute a due

process    violation,    because   an    alien   has    no   constitutionally-

protected     liberty    or   property    interest      in   the   “right”    to


                                    - 2 -
discretionary relief.         See Smith v. Ashcroft, 295 F.3d 425, 429

(4th   Cir.    2002).    Moreover,    Woldemariam’s      application     for    a

§ 212(c) waiver was denied because he was not a lawful permanent

resident,     not   because   he   allegedly    had   multiple   convictions.

Finally,       Woldemariam     was     denied     eligibility      for     the

§ 212(a)(2)(A)(ii) exception because he faced a maximum of five

years in prison for his forgery conviction, not because of multiple

convictions.

              Accordingly the petition for review is denied.                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                     - 3 -